DETAILED ACTION
This action is responsive to application filed on 12/19/2018. Claims 1-10 are pending and being considered. Claim 1 is independent. Thus, claims 1-10 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to Chinese Patent Application No.5 CN 201811380686.6, filed on 11/20/2018, which is incorporated herein by reference in its entirety.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it repeats information given in the title “A monitoring method of static object tampering in hybrid environment …”.  Correction is required.  See MPEP § 608.01(b).

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

Examiner notes that information on “CROSS-REFERENCE TO RELATED APPLICATIONS” is not included in the specification. Examiner suggests to include this information since the application claims priority to the Chinese Patent Application No.5 CN 201811380686.6, filed on 11/20/2018, which is incorporated herein by reference in its entirety.

2.	The disclosure, filed on 12/19/2018, is further objected to because of the following informalities: Fig. 4 (labels S31, S32…SY) is not described. Examiner suggests to amend the disclosure by describing the labels S31, S32…SY of Fig. 4.

3.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “monitoring program” and “monitoring software”. Examiner notes that the immediate disclosure (In Para. [0049]) describes the step S 1: Monitor whether or not a static object is tampered with. If yes, then Step S2 will be executed. In this step, a monitoring program is provided for instantly monitoring whether or not a static object is tampered with. If the monitoring program finds that the static15 object is tampered with, then the Step S2 will be executed. Specifically, the monitoring software may adopt a hash computing verification method to determine one by one whether or not any static object is tampered with and record the number of tampering and the tampered static object”, which is unclear. Examiner also finds insufficient antecedent basis for “the monitoring software” as disclosed in the specification (Para. [0049]). Therefore, the specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, that requires the specification to be written in “full, clear, concise, and exact terms.”.

Drawings
The drawings (Figs. 2-3) are objected to because of the following informalities: 
The label “SN” in Fig. 2 is incorrect. It should be changed to “S1N” as disclosed in specification (Para. [0057]).
The label “SW” in Fig. 3 is incorrect. It should be changed to “S2W” as disclosed in specification (Para. [0059 and 0062]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1 (line 8), the last limitation ends with “;” which should be changed to “.”.
Claims 2-10 are likewise objected since they depend on and/or carries the deficiencies of the parent claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 2 and 7, the claims recite limitations “monitoring whether or not a static object is tampered with”, “monitoring whether or not a middleware is tampered with”, “monitoring whether or not an operating system file is tampered with;” and “monitoring whether or not a seed file is tampered with”, which is not clearly described in the specification and/or drawings (Figs. 1-6). The specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Examiner notes that the specification (Para. [0049-0050]) only discloses a monitoring program that is provided for instantly monitoring whether or not a static object is tampered with. Specifically, the monitoring software may adopt a hash computing verification method to determine one by one whether or not any static object is tampered with and record the number of tampering and the tampered static object. After the monitoring program finds that a static object is tampered with, the cause of tampering will be determined whether the static object is tampered with by an illegal program, and does not include description of “how” the hash computing verification method (adopted by a monitoring program (or software) is being applied/performed on a static object, a middleware, an operating system file and a seed file to determine one by one whether they are tampered with. Specification further lacks on written description of “how” the cause of tampering (i.e., whether they are tampered with by an illegal program) is being determined after the monitoring program (or software) finds that the static object, the middleware, the operating system file and the seed file is tampered with. Therefore, the disclosure lacks on written description of “how” the hash computing verification method (adopted by a monitoring program (or software) is being applied/performed, e.g., what algorithm being used to perform the hash computing verification method. Thus, the claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement(s). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim 1 recites “recording the number of tampering”, which has not been previously defined. Therefore, there is insufficient antecedent basis for “the number of tampering”, as recited in lines 4-5 of the claim. 
The claim 1 further recites limitation " monitoring whether or not a static object is tampered with, or monitoring all static 5objects item by item to detect if any of the static object is tampered with” in lines 3-4 of the claim. The limitation is indefinite because it does not define “whom” the static object is tampered with or who/what is “tampering” the static object. Therefore, the limitation is unclear. 
The claim 1 further recites limitation " monitoring whether or not a middleware is tampered with.” in line 8 of the claim. The limitation is indefinite because it does not define “whom” a middleware is tampered with or who/what is “tampering” the middleware. Therefore, the limitation is unclear. 
The claim 1 recites “A monitoring method of static object tampering in hybrid environment” in line 1 of the claim. The terms “static object” and “hybrid environment” as recited in the claim are relative terms which renders the claim indefinite. The terms “static object” and “hybrid environment” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the terms “static object” and “hybrid environment” are indefinite because the specification does not clearly define the terms.
Regrading claim 2, the claim recites limitation " monitoring whether or not an operating system file is tampered with.” in line 2 of the claim. The limitation is indefinite because it does not define “whom” an operating system is tampered with or who/what is “tampering” the operating system. Therefore, the limitation is unclear. 
Regarding claim 3, the claim recites “the process of monitoring”, which has not been previously defined. Therefore, there is insufficient antecedent basis for “the process of monitoring”, as recited in line 3 of the claim. Examiner notes that the independent claim in lines 3-4 recites monitoring all static objects item by item, and does not recite the process of monitoring the static objects item by item. Therefore, the limitation is unclear.
Regarding claim 4, the claim recites “executing the Step (S52) and/or the Step (S53);”, which has not been previously defined. Therefore, there is insufficient antecedent basis for “the Step (S52)” and “the Step (S53)”, as recited in line 4 of the claim. 
Regarding claim 5, the claim recites “the cumulative number of tampering”, which has not been previously defined. Therefore, there is insufficient antecedent basis for “the cumulative number of tampering”, as recited in line 3 of the claim. 
Regarding claim 6, the claim recites “executing the Step (S62) and/or the Step (S63);”, which has not been previously defined. Therefore, there is insufficient antecedent basis for “the Step (S62)” and “the Step (S63)”, as recited in line 5 of the claim. 
Regrading claim 7, the claim recites limitation " monitoring whether or not a seed file is tampered with.” in lines 1- 2 of the claim. The limitation is indefinite because it does not define “whom” a seed file is tampered with or who/what is “tampering” the seed file. Therefore, the limitation is unclear. 
Regrading claims 8-9, the claims recite limitation " determining whether or not a static object seed file, a middleware seed file, and an 15operating system seed file are tampered with” in lines 2-3 of the claim. The limitation is indefinite because it does not define who/what is “tampering” the seed files associated with static object, middleware and OS. Therefore, the limitation is unclear. 
Regrading claim 10, the claim recites limitation "wherein if the middleware is detected to be tampered with and/or the operating system file is detected to be tampered with.” in lines 1- 2 of the claim. The limitation is indefinite because it does not define “whom/what” the middleware and the operating system file is detected to be tampered with. Therefore, the limitation is unclear. 

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Hongjun ZHOU (Design and Implementation of Web Monitoring and Web Tamper-Proof System; March 2010), hereinafter (Zhou), in view of ZOU, Yan-yan (CN 106155901 A; Date Published: 2016-11-23), hereinafter (Zou).

Regarding claim 1, Zhou teaches a monitoring method of static object tampering in hybrid environment, comprising the steps of (Zhou, (chapters 2 and 3), discloses a web monitoring and webpage anti-tampering method. The method can block illegal operations on protected webpages, effectively distinguish between legitimate and illegal processes, and block illegal processes from tampering with webpages): (S1) monitoring whether or not a static object is tampered with, or monitoring all static 5objects item by item to detect if any of the static object is tampered with, and (S2) monitoring whether or not a middleware is tampered with (Zhou, PDF Pages 18-19 (2.1 Function Demand) and PDF Page 44-45 (File Operation Blocking), discloses that before reading a file that a user needs to protect, checking whether the file has been tampered with (equivalent to monitoring whether a static object has been tampered with). Upon finding that the files have been tampered with, an alert is sent to the user, and the event is recorded in a log. If the files have been tampered with, the tampered files will not be allowed to spread, and then a security risk scan will automatically be performed. Wherein scanning the content comprises checking whether a protection target file is used in the process, whether the process includes a custom keyword, and whether all protection target files have been tampered with (equivalent to monitoring whether middleware was tampered with when the static object was tampered with). If the file is found to have been tampered with, that means that a passive defense layer of software has been breached, and other files may have been tampered with. Therefore, at said time, the destruction process and other tampered files should proactively be attacked and searched for to promptly find and eliminate saboteurs);  
Zhou fails to explicitly disclose but Zou teaches recording the number of tampering (Zou, PDF Page 2 (last paragraph) and/or PDF Page 6 (last paragraph), discloses that in the execution process of the fuzzy test will generate two kinds of test result information, one is information of the black box, such as discovering number of vulnerability (In other words, the number of discovered vulnerabilities are recorded in the black box)), and determining whether or not the number of tampering has reached a predetermined number of times t1, and executing Step (S2) if the predetermined number of times t1 is reached (Zou, PDF Page 6 (5th paragraph), discloses step (4) for judging whether it reaches the set testing time or number limit, if yes, exiting the test, execution is ended, or else continuing executing the step (1) for selecting and testing (selecting a software (i.e., middleware software) to be tested)); and
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Zou’ into the teachings of ‘Zhou’, with a motivation to provide determination whether or not the number of tampering has reached a predetermined number of times t1, and executing step (S2) if the predetermined number of times t1 is reached, as taught by Zou, in order to dig more leaks (or software vulnerabilities) under the condition of ensuring the low cost and improve the testing effect (or validity of the test) of the fuzzy testing by using the black box feedback information (such as, the number of discovered vulnerabilities); Zou, PDF Page 1.

Regarding claim 102, Zhou as modified by Zou teaches the method of claim 1, wherein Zhou fails to disclose but Zou further teaches further comprising the step of: (S3) monitoring whether or not an operating system file is tampered with (Zou, PDF Page 6 (5th paragraph), discloses step (4) for judging whether the selected software and corresponding seed file of the selected software (i.e., OS file) reaches the set testing time or number limit, if yes, exiting the test, execution is ended, or else continuing executing the step (1) for selecting and testing).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Zou’ into the teachings of ‘Zhou’, with a motivation to provide monitoring whether or not an operating system file is tampered with, as taught by Zou, in order to dig more leaks (or software vulnerabilities) under the condition of ensuring the low cost and improve the testing effect (or validity of the test) of the fuzzy testing by using the black box feedback information (such as, by feeding back the number of discovered vulnerabilities); Zou, PDF Page 1.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hongjun ZHOU (Design and Implementation of Web Monitoring and Web Tamper-Proof System; March 2010), hereinafter (Zhou), in view of ZOU, Yan-yan (CN 106155901 A), hereinafter (Zou), and further in view of HE, Yong (CN 110782327 A), hereinafter (HE).

Regarding claim 3, Zhou as modified by Zou teaches the method of claim 1, wherein Zhou fails to teach but Zou further teaches the step of determining whether or not the number of tampering has reached the predetermined number of times t1 further (Zou, PDF Page 6 (5th paragraph), discloses step (4) for judging whether it reaches the set testing time or number limit) 
Zhou as modified by Zou fails to explicitly disclose but HE determines whether or not the number of tampering of any one static object ≥t1 during the process of monitoring the 15static objects item by item (HE, PDF Page 3 (13th Paragraph), discloses to determine whether the first object is abnormal object according to the abnormal data of the first object may include: if the abnormal data (i.e., tampering) of the first object is greater than or equal to a threshold, it is determined that the first object is abnormal object, and/or as disclosed in PDF Page 3 (14th Paragraph), In one example, for the fourth object in the set, also can be the preset value (e.g., value 1) is determined as abnormal data of the fourth object, and determining the fourth object as an anomaly object according to the abnormal data of the fourth object).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘HE’ into the teachings of ‘Zhou’ as modified by ‘Zou’, with a motivation to provide determination whether or not the number of tampering of any one static object ≥t1 during the process of monitoring the 15static objects item by item, as taught by HE, in order to determine whether the object is an abnormal object based on the discovered abnormal information of the object; HE, Abstract.

Regarding claim 4, Zhou as modified by Zou in view of HE teaches the method of claim 3, wherein Zhou fails to disclose but Zou further teaches the Steps (S2) and (S3) are executed synchronously, and the method of claim 3 further comprises the steps of (Zou, PDF Page 2 (4th paragraph), discloses to simultaneously selecting the corresponding seed file of each software to be tested (i.e., middleware, OS, etc.)): (S51) determining whether or not the number of tampering of any one middleware and any one operating system file ≥t2, if no,, then executing the Step (S52) and/or the Step (S53) (Zou, PDF Page 6 (5th paragraph), discloses step (4) for judging whether it reaches the set testing time or number limit, if yes, exiting the test, execution is ended, or else continuing executing the step (1) for selecting and testing (i.e., selecting a software (i.e., middleware and/or OS) to be tested)); 20(S52) determining whether or not the number of tampering of any one middleware ≥t2 (Zou, PDF Page 6 (2nd-5th paragraph), discloses step (1) selecting a software (i.e., middleware) to be tested, and at step (4) judging whether it reaches the set testing time or number limit (i.e., number of tampering ≥t2), if yes, exiting the test, execution is ended); (S53) determining whether or not the number of tampering of any one operating system file ≥t2 (Zou, PDF Page 6 (2nd-5th paragraph), discloses step (1) selecting a software (i.e., OS) to be tested, and at step (4) judging whether it reaches the set testing time or number limit (i.e., number of tampering ≥t2), if yes, exiting the test, execution is ended); and (S54) feeding back a tampered result (Zou, PDF Page 4 (4th paragraph), discloses that, at step 2, obtaining the feedback information of execution process).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Zou’ into the teachings of ‘Zhou’, with a motivation to provide a tampered result as a feedback, as taught by Zou, in order to dig more leaks (or software vulnerabilities) under the condition of ensuring the low cost and improve the testing effect (or validity of the test) of the fuzzy testing by using the black box feedback information (such as, the number of discovered vulnerabilities); Zou, PDF Page 1.

Regarding claim 5, Zhou as modified by Zou teaches the method of claim 1, wherein Zhou fails to disclose but Zou further teaches the step of determining whether or not the number 25of tampering has reached the predetermined number of times t1 further comprises (Zou, PDF Page 6 (5th paragraph), discloses step (4) for judging whether it reaches the set testing time or number limit) 
Zhou as modified by Zou fails to explicitly disclose but HE teaches the step of determining whether or not the cumulative number of tampering of all of the static objects has 14reached a predetermined number of times T1 (HE, PDF Page 3 (13th Paragraph), discloses to determine whether the first object is abnormal object according to the abnormal data of the first object may include: if the abnormal data (i.e., tampering) of the first object is greater than or equal to a threshold, it is determined that the first object is abnormal object, and as disclosed in PDF Page 3 (10th-11th paragraph), wherein the abnormal data of the first object is described as corresponding to the plurality of upstream objects).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘HE’ into the teachings of ‘Zhou’ as modified by ‘Zou’, with a motivation to provide the step of determining whether or not the cumulative number of tampering of all of the static objects has 14reached a predetermined number of times T1, as taught by HE, in order to determine whether the objects are abnormal objects based on the discovered abnormal information of the objects; HE, Abstract.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hongjun ZHOU (Design and Implementation of Web Monitoring and Web Tamper-Proof System; March 2010), hereinafter (Zhou), in view of ZOU, Yan-yan (CN 106155901 A), hereinafter (Zou), and further in view of HE, Yong (CN 110782327 A), hereinafter (HE) and SHEN, Wen-ce (CN 106649458 A), hereinafter (Shen).

Regarding claim 6, Zhou as modified by Zou in view of HE teaches the method of claim 5, wherein Zhou fails to disclose but Zou further teaches the Steps (S2) and (S3) are executed synchronously, and the method of claim 5 further comprises the steps of (Zou, PDF Page 2 (4th paragraph), discloses to simultaneously selecting the corresponding seed file of each software to be tested (i.e., middleware, OS, etc.)): (S61) determining whether or not the Zou, PDF Page 6 (5th paragraph), discloses step (4) for judging whether it reaches the set testing time or number limit, if yes, exiting the test, execution is ended, or else continuing executing the step (1) for selecting and testing (i.e., selecting a software (i.e., middleware and/or OS) to be tested)); 10(S64) feeding back a tampered result (Zou, PDF Page 4 (4th paragraph), discloses that, at step 2, obtaining the feedback information of execution process).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Zou’ into the teachings of ‘Zhou’, with a motivation to provide a tampered result as a feedback, as taught by Zou, in order to dig more leaks (or software vulnerabilities) under the condition of ensuring the low cost and improve the testing effect (or validity of the test) of the fuzzy testing by using the black box feedback information (such as, the number of discovered vulnerabilities); Zou, PDF Page 1.
Zhou as modified by Zou in view of HE fails to disclose but Shen teaches (S61) determining whether or not the cumulative number of tampering of the middleware and 5the number of tampering of the system file have reached the predetermined number of times T1, if no,, then executing the Step (S62) and/or the Step (S63) (Shen, PDF Page 2 and/or 6 (1st-6th paragraph), discloses to obtain the updated file quantity sum (i.e., the cumulative number of tampering) with the preset threshold value; comparing the updated file quantity sum with the preset threshold value; when the updated file quantity sum is greater than or equal to the preset threshold, generating warning information. Preferably, when the total quantity of the updating file of the at least one file directory (i.e., Middleware and/or OS) to be detected is greater than or equal to a preset threshold, generating warning information, and as disclosed in PDF Page 6 (4th paragraph), When the total quantity of the updating file is less than the preset threshold, executing step S304, otherwise executing step S305);  (S62) determining whether or not the cumulative number of tampering of the middleware ≥t (Shen, PDF Page 6 (1st-6th paragraph) and/or page 2, discloses that when the total quantity of the updating file of the at least one file directory to be detected (i.e., the cumulative number of tampering of the middleware) is greater than or equal to a preset threshold, generating warning information); (S63) determining whether or not the cumulative number of tampering of the system file ≥t (Shen, PDF Page 6 (1st-6th paragraph) and/or page 2, discloses that when the total quantity of the updating file of the at least one file directory to be detected (i.e., the cumulative number of tampering of the system file) is greater than or equal to a preset threshold, generating warning information); and 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Shen’ into the teachings of ‘Zhou’ as modified by ‘Zou’ in view of ‘HE’, with a motivation to provide a determination whether or not the cumulative number of tampering of the middleware and 5the number of tampering of the system file have reached the predetermined number of times T1, as taught by Shen, in order to detect the abnormal file, and clear the detected abnormal file to improve the network resource utilization ratio; Shen, PDF Page 3 (4th-to the- last paragraph).

Regarding claim 7, Zhou as modified by Zou in view of HE and Shen teaches the method of claim 6, wherein Zhou fails to disclose but Zou further teaches further comprising the step of: (S4) monitoring whether or not a seed file is tampered with (Zou, PDF Page 6 (3rd-4th paragraph), discloses testing of the selected seed file and monitoring the execution process and the execution result of the test).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Zou’ into the teachings of ‘Zhou’, with a motivation to provide the step of monitoring whether or not a seed file is tampered with, as taught by Zou, in order to dig more leaks (or software vulnerabilities) under the condition of ensuring the low cost and improve the testing effect (or validity of the test) of the fuzzy testing by using the black box feedback information (such as, the number of discovered vulnerabilities); Zou, PDF Page 1.

Regarding claim 8, Zhou as modified by Zou in view of HE and Shen teaches the method of claim 7, wherein Zhou fails to disclose but Zou teaches the Step S4 further comprises the step of: (S41) determining whether or not with, and monitoring Zou, PDF Page 2 (4th paragraph), discloses that the invention design performs feedback-driven system for fuzz testing parallel test object is one or more testing software set and each test software (i.e., middleware and/or OS) can be corresponding to one or more input seed document set (i.e., seed files), and as disclosed in PDF Page 6 (5th paragraph), judging whether the software seed file testing reaches the set testing time or number limit (i.e., number of tampering), if yes, exiting the test, execution is ended, or else, continuing executing (1) for selecting and testing), and then recording the number of tampering of each of the various types of seed files after the monitoring process (Zou, PDF Page 2 (last paragraph) and/or PDF Page 6 (last paragraph), discloses that in the execution process of the fuzzy test will generate two kinds of test result information, one is information of the black box, such as discovering number of vulnerability from testing (In other words, the number of discovered vulnerabilities are recorded in the black box)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Zou’ into the teachings of ‘Zhou’, with a motivation to provide recording of the number of tampering of each of the various types of seed files after the monitoring process, as taught by Zou, in order to dig more leaks (or software vulnerabilities) under the condition of ensuring the low cost and improve the testing effect (or validity of the test) of the fuzzy testing by using the black box feedback information (such as, the number of discovered vulnerabilities); Zou, PDF Page 1.
Zhou as modified by Zou fails to disclose but HE teaches (S41) determining whether or not a static object seed file is tampered with, and monitoring each seed file of the static object item by item (HE, PDF Page 3 (4th- to the- last paragraph), discloses an example, for the fourth object in the set, also can be the preset value (e.g., value 1) is determined as abnormal data of the fourth object, and determining the fourth object as an anomaly object according to the abnormal data of the fourth object, wherein the fourth object can be any seed object in the collection (of seed objects)),
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘HE’ into the teachings of ‘Zhou’ as modified by ‘Zou’, with a motivation to provide determination whether or not a static object seed file is tampered with, and monitoring each seed file of the static object item by item, as taught by HE, in order to determine whether the objects are abnormal objects based on the discovered abnormal information of the objects; HE, Abstract.

Regarding claim 209, Zhou as modified by Zou in view of HE and Shen teaches the method of claim 8, wherein Zhou fails to disclose but Zou teaches Zou, PDF Page 2 (4th paragraph), discloses to perform testing wherein each test software (i.e., middleware and/or OS) can be corresponding to one or more input seed document set (i.e., seed files),), and then the number of tampering of various type of seed files is recorded after the monitoring process, and the method further comprises the steps of (Zou, PDF Page 2 (last paragraph) and/or PDF Page 6 (last paragraph), discloses that in the execution process of the fuzzy test will generate two kinds of test result information, one is information of the black box, such as discovering number of vulnerability from testing (In other words, the number of discovered vulnerabilities are recorded in the black box)):  25(S42) determining whether or not Zou, PDF Page 6 (2nd-5th paragraph), discloses step (1) selecting a software (i.e., middleware) to be tested, and at step (2) on the basis of the selected test software, selecting the input seed file of the selected test software, and at step (3) the selected test software and the input seed file as a test input for testing and monitoring, and at step (4) judging whether it reaches the set testing time or number limit (i.e., number of tampering), if yes, exiting the test, execution is ended, or else, continuing executing (1) for selecting and testing); (S43) determining whether or not Zou, PDF Page 6 (2nd-5th paragraph), discloses step (1) selecting a software (i.e., OS) to be tested, and at step (2) on the basis of the selected test software, selecting the input seed file of the selected test software, and at step (3) the selected test software and the input seed file as a test input for testing and monitoring, and at step (4) judging whether it reaches the set testing time or number limit (i.e., number of tampering), if yes, exiting the test, execution is ended, or else, continuing executing (1) for selecting and testing); 5(S44) determining whether or not the middleware seed file and the operating system seed file are tampered with, and executing the (S45) if none of the middleware seed file and the operating system seed file are tampered with (Zou, PDF Page 2 (4th paragraph), discloses to perform testing wherein each test software (i.e., middleware and/or OS) can be corresponding to one or more input seed document set (i.e., seed files), and as disclosed in PDF Page 6 (5th paragraph), judging whether the software seed file teasting reaches the set testing time or number limit (i.e., number of tampering), if yes, exiting the test, execution is ended, or else, continuing executing (1) for selecting and testing); 
determining whether or not the Zou, PDF Page 6 (2nd-5th paragraph), discloses step (4) judging whether the monitored seed file reaches the set testing time or number limit (i.e., number of tampering), if yes, exiting the test, execution is ended, or else, continuing executing (1) for selecting and testing);
10(S46) determining whether or not the middleware seed file is tampered with, and executing the Step (S47) if no middleware seed file is tampered with (Zou, PDF Page 6 (2nd-5th paragraph), discloses step (1) selecting a software (i.e., middleware) to be tested, and at step (2) on the basis of the selected test software, selecting the input seed file of the selected test software, and at step (3) the selected test software and the input seed file as a test input for testing and monitoring, and at step (4) judging whether it reaches the set testing time or number limit (i.e., number of tampering), if yes, exiting the test, execution is ended, or else, continuing executing (1) for selecting and testing); (S47) determining whether or not the operating system seed file is tampered with (Zou, PDF Page 6 (2nd-5th paragraph), discloses step (1) selecting a software (i.e., OS) to be tested, and at step (2) on the basis of the selected test software, selecting the input seed file of the selected test software, and at step (3) the selected test software and the input seed file as a test input for testing and monitoring, and at step (4) judging whether it reaches the set testing time or number limit (i.e., number of tampering), if yes, exiting the test, execution is ended, or else, continuing executing (1) for selecting and testing); and (S48) recording the number of tampering of various types of seed files (Zou, PDF Page 2 (last paragraph) and/or PDF Page 6 (last paragraph), discloses that in the execution process of the fuzzy test will generate two kinds of test result information, one is information of the black box, such as discovering number of vulnerability from testing (In other words, the number of discovered vulnerabilities are recorded in the black box)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Zou’ into the teachings of ‘Zhou’, with a motivation to provide recording of the number of tampering of each of the various types of seed files after the monitoring process, as taught by Zou, in order to dig more leaks (or software vulnerabilities) under the condition of ensuring the low cost and improve the testing effect (or validity of the test) of the fuzzy testing by using the black box feedback information (such as, the number of discovered vulnerabilities); Zou, PDF Page 1.
Zhou as modified by Zou fails to disclose but HE teaches determining whether or not the static object seed file is tampered with (HE, PDF Page 3 (4th- to the- last paragraph), discloses an example, for the fourth object in the set, and determining the fourth object as an anomaly object according to the abnormal data of the fourth object, wherein the fourth object can be any seed object in the collection (of seed objects));  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘HE’ into the teachings of ‘Zhou’ as modified by ‘Zou’, with a motivation to provide determination whether or not a static object seed file is tampered with, and monitoring each seed file of the static object item by item, as taught by HE, in order to determine whether the objects are abnormal objects based on the discovered abnormal information of the objects; HE, Abstract.

Regarding claim 10, Zhou as modified by Zou in view of HE and Shen teaches the method of claim 7, wherein Zhou fails to disclose but Zou further teaches if the middleware is detected to be tampered with 15and/or the operating system file is detected to be tampered with, then the Step (S4) for monitoring whether or not the seed files are tampered will be executed (Zou, PDF Page 2 (5th paragraph), discloses that a feedback-driven parallel fuzzy test is performed according to a test result of testing node during each test software (i.e., middleware and/or OS), and as disclosed PDF Page 6 (3rd-5th paragraph), on the basis of the selected test software (i.e., middleware and/or OS), selecting the input seed sample file of the test software, for generating test samples. Testing the selected test software and the input seed file as a test input for testing and monitoring the execution process and the execution result of the test).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Zou’ into the teachings of ‘Zhou’, with a motivation to provide the step of monitoring whether or not the seed files are tampered will be executed, as taught by Zou, in order to dig more leaks (or software vulnerabilities) under the condition of ensuring the low cost and improve the testing effect (or validity of the test) of the fuzzy testing by using the black box feedback information (such as, the number of discovered vulnerabilities); Zou, PDF Page 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Monday-Friday: 8:00AM – 4:00PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496